UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: Septebmer 30 Date of reporting period: December 31, 2015 Item 1: Schedule of Investments Vanguard PRIMECAP Fund Schedule of Investments As of December 31, 2015 Market Value Shares ($000) Common Stocks (96.9%) Consumer Discretionary (8.2%) L Brands Inc. 10,408,518 997,344 TJX Cos. Inc. 6,875,000 487,506 Ross Stores Inc. 9,045,200 486,722 Walt Disney Co. 4,450,000 467,606 Sony Corp. ADR 16,865,000 415,048 Carnival Corp. 7,176,500 390,976 * Amazon.com Inc. 188,065 127,111 Royal Caribbean Cruises Ltd. 1,250,000 126,512 * Bed Bath & Beyond Inc. 2,300,975 111,022 Time Warner Cable Inc. 293,304 54,434 VF Corp. 772,400 48,082 Whirlpool Corp. 325,000 47,733 Newell Rubbermaid Inc. 475,000 20,938 Las Vegas Sands Corp. 400,000 17,536 * CarMax Inc. 161,100 8,695 Marriott International Inc. Class A 120,000 8,045 Hilton Worldwide Holdings Inc. 220,000 4,708 Comcast Corp. Class A 52,800 2,980 Consumer Staples (0.6%) CVS Health Corp. 2,249,065 219,891 Tyson Foods Inc. Class A 835,000 44,531 Energy (1.4%) Schlumberger Ltd. 2,935,900 204,779 EOG Resources Inc. 2,220,000 157,154 ^ Transocean Ltd. 9,657,079 119,555 Noble Energy Inc. 2,600,000 85,618 Exxon Mobil Corp. 615,000 47,939 National Oilwell Varco Inc. 580,000 19,424 * Cameron International Corp. 186,200 11,768 Cabot Oil & Gas Corp. 290,000 5,130 * Southwestern Energy Co. 700,000 4,977 Encana Corp. 500,000 2,545 * Petroleo Brasileiro SA ADR Type A 600,000 2,040 *,^ Petroleo Brasileiro SA ADR 400,000 1,720 Financials (6.1%) Charles Schwab Corp. 25,733,100 847,391 Marsh & McLennan Cos. Inc. 10,838,782 601,010 Wells Fargo & Co. 9,070,000 493,045 JPMorgan Chase & Co. 5,231,200 345,416 Progressive Corp. 6,453,000 205,205 US Bancorp 2,841,000 121,226 CME Group Inc. 806,150 73,037 Discover Financial Services 1,076,100 57,701 Chubb Corp. 245,000 32,497 American Express Co. 422,100 29,357 Health Care (28.7%) * Biogen Inc. 9,455,200 2,896,601 Amgen Inc. 15,537,800 2,522,251 Eli Lilly & Co. 29,110,000 2,452,809 Roche Holding AG 5,681,300 1,574,336 Novartis AG ADR 12,353,965 1,062,935 Medtronic plc 8,626,952 663,585 Johnson & Johnson 5,889,500 604,969 * Boston Scientific Corp. 27,842,560 513,417 Thermo Fisher Scientific Inc. 2,625,600 372,441 Abbott Laboratories 6,617,234 297,180 GlaxoSmithKline plc ADR 3,100,000 125,085 Sanofi ADR 1,575,000 67,174 AbbVie Inc. 735,000 43,541 Agilent Technologies Inc. 880,500 36,814 Zimmer Biomet Holdings Inc. 340,000 34,881 Stryker Corp. 250,000 23,235 AstraZeneca plc ADR 121,100 4,111 Industrials (14.9%) 1 Southwest Airlines Co. 34,210,300 1,473,096 FedEx Corp. 9,481,068 1,412,584 Airbus Group SE 11,021,564 742,718 1 Alaska Air Group Inc. 6,431,800 517,824 Honeywell International Inc. 3,410,000 353,174 * United Continental Holdings Inc. 5,380,800 308,320 Caterpillar Inc. 4,110,000 279,316 Union Pacific Corp. 3,567,400 278,971 Delta Air Lines Inc. 4,538,000 230,031 United Parcel Service Inc. Class B 2,181,070 209,884 Deere & Co. 2,570,500 196,052 American Airlines Group Inc. 4,549,600 192,676 Boeing Co. 1,275,000 184,352 United Technologies Corp. 1,087,000 104,428 CH Robinson Worldwide Inc. 1,280,000 79,386 Pentair plc 1,480,000 73,304 Safran SA 1,036,800 71,231 CSX Corp. 2,365,000 61,372 Rockwell Automation Inc. 350,000 35,913 Expeditors International of Washington Inc. 750,000 33,825 * Hertz Global Holdings Inc. 2,090,000 29,741 Norfolk Southern Corp. 96,287 8,145 Tyco International plc 200,000 6,378 Republic Services Inc. Class A 17,000 748 Information Technology (34.3%) Microsoft Corp. 38,467,300 2,134,166 * Adobe Systems Inc. 21,161,770 1,987,937 Texas Instruments Inc. 34,447,100 1,888,046 * Alphabet Inc. Class A 1,419,843 1,104,652 * Alphabet Inc. Class C 1,425,903 1,082,089 * Alibaba Group Holding Ltd. ADR 8,185,900 665,268 Intel Corp. 17,810,500 613,572 Intuit Inc. 4,850,000 468,025 QUALCOMM Inc. 9,130,050 456,366 EMC Corp. 17,094,600 438,989 Hewlett Packard Enterprise Co. 27,720,885 421,357 NVIDIA Corp. 12,675,000 417,768 KLA-Tencor Corp. 6,012,300 416,953 * Micron Technology Inc. 29,132,628 412,518 NetApp Inc. 14,180,700 376,214 HP Inc. 30,969,885 366,683 Cisco Systems Inc. 13,209,750 358,711 Telefonaktiebolaget LM Ericsson ADR 36,198,004 347,863 Oracle Corp. 7,410,000 270,687 Activision Blizzard Inc. 6,183,300 239,356 Visa Inc. Class A 2,985,000 231,487 1 Plantronics Inc. 3,701,500 175,525 SanDisk Corp. 2,211,416 168,045 Broadcom Corp. Class A 2,450,000 141,659 Analog Devices Inc. 2,260,000 125,023 * BlackBerry Ltd. 10,438,600 96,870 Corning Inc. 5,243,200 95,846 * PayPal Holdings Inc. 1,688,200 61,113 Apple Inc. 552,000 58,103 MasterCard Inc. Class A 532,500 51,844 * eBay Inc. 1,688,200 46,392 * Yahoo! Inc. 1,148,100 38,186 * Entegris Inc. 2,583,472 34,283 * Rambus Inc. 2,685,000 31,119 * salesforce.com inc 277,300 21,740 Applied Materials Inc. 970,000 18,110 * Keysight Technologies Inc. 340,000 9,632 ASML Holding NV 98,175 8,715 * Twitter Inc. 161,000 3,726 Materials (1.8%) Monsanto Co. 6,150,125 605,910 Potash Corp. of Saskatchewan Inc. 5,619,200 96,201 Praxair Inc. 925,000 94,720 Celanese Corp. Class A 535,000 36,021 LyondellBasell Industries NV Class A 9,400 816 Telecommunication Services (0.9%) AT&T Inc. 12,371,642 425,708 Total Common Stocks (Cost $21,619,306) Coupon Temporary Cash Investment (3.5%) Money Market Fund (3.5%) 2,3 Vanguard Market Liquidity Fund (Cost $1,644,075) 0.363% 1,644,075,072 1,644,075 Total Investments (100.4%) (Cost $23,263,381) Other Assets and Liabilities-Net (-0.4%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $55,987,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $58,975,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
